81 F.3d 153
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Lloyd WILLIAMS, Petitioner.
No. 95-8103.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 12, 1996Decided March 26, 1996.

Lloyd Williams, Petitioner Pro Se.
Before WIDENER, MURNAGHAN, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Lloyd Wilberforce Williams filed a petition for a writ of mandamus claiming that the district court has failed to resentence him despite a decision by this court ordering resentencing.   However, this court did not order resentencing.   Rather, the court affirmed his sentence.   United States v. Williams, No. 93-5256 (4th Cir.  June 1, 1994) (unpublished).   Accordingly, we deny mandamus relief and deny the motion to proceed in forma pauperis.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
PETITION DENIED.